Title: To George Washington from Pierce Butler, 15 March 1794
From: Butler, Pierce
To: Washington, George


          
            Sir
            Philada March the 15th 1794
          
          I am sensible You are troubled with the perusing of more letters than can be agreeable
            to You. I have therefore, to Crave your indulgence for intruding the inclos’d on You—It
            is an Act of Justice that I owe to the Citizens of So. Carolina to Convey to You their
              requests.
          ⟨I h⟩ad the honor once before, to Name Mr James Simons to ⟨you—⟩He served during the whole of the War in the Cavalry ⟨with g⟩reat reputation.
          He is certainly well qualifie⟨d for disc⟩harging the duties of the Office He
              solicits. ⟨I⟩ have the honor to be with great respect Sir, Yr Most Obedt humble Servt
          
            P. Butler
          
        